Citation Nr: 1622755	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to April 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Pursuant to the Veteran's requests, he was scheduled for two videoconference hearings.  However, in December 2015, he withdrew his request for a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

The Board notes that the Veteran's representative submitted a statement in May 2014 noting that the Veteran did not want to pursue a hearing and that the Veteran did "not want to go any further on [his] appeal."  In a subsequent communication dated in June 2014, the Veteran's representative clarified that while the Veteran did not desire a hearing at the time, he did wish that his appeal continue without benefit of a hearing.  In light of the foregoing, the Board concludes that the Veteran desired in May 2014 to withdraw his hearing request and not his appeal.  Accordingly, the May 2014 communication will not be recognized as a desire to withdraw his appeal.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran essentially contends that he has a left leg and lumbar spine disability related to service, specifically as a result of a 20 foot fall from a rope climb resulting in an ankle and lower leg cast during service and/or fall on a foot locker.  

The Veteran has also contended and submitted documentation that an incorrect number from the Social Security Administration (SSA) was used to identify him.  In this regard, there is a DD Form 215, Correction to DD Form 214, showing that his SSA number had been corrected.  While service treatment records have been associated with the claim, on remand the AOJ should ensure that all service treatment records pertaining to the Veteran are obtained.  

An undated service treatment record shows that the Veteran fell on a foot locker and complained of left lateral thoracic pain; an impression of contusion to left thoracic area was noted.  Post-service treatment records show the Veteran's complaints of injury during and ever since service.  

The Veteran was afforded an examination for his claims in April 2011.  The report shows that there was no pathology of the left leg found and a diagnosis of degenerative arthritis of the lumbar spine.  Upon review of the medical records, the examiner opined that it was less likely as not that the Veteran's spine disability was related to service.  He observed that the medical records only showed that the Veteran complained of a foot locker falling on him and injuring his left thoracic side, and it was possible that his spine could have been injured during the fall.  The examiner further stated that the Veteran was scheduled to see orthopedics but was turned away, and that medical records showing injury would be necessary in order to provide a proper opinion and rationale.  The Board finds that the May 2011 VA examination report is insufficient as the examiner failed to take into account the Veteran's competent lay statements as to his fall during service, or consider the service treatment record reflecting injury to the thoracic spine.  Also, although the examiner determined there was no left leg pathology, an April 2011 private x-ray report showed small calcaneal spurs related to the left leg.  On remand, the Veteran should be afforded additional examinations to determine the nature and etiology of any left leg and lumbar spine disabilities.  

Finally, all efforts must be made to obtain any outstanding medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records

2.  Contact all appropriate sources to obtain any outstanding service treatment records using both SSA numbers associated with the Veteran during service.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. § 3.159(e).

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg and/or lumbar spine disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current left leg and/or lumbar spine disability that manifested in service or is otherwise causally or etiologically related thereto, including during a fall during a rope climb or off of a foot locker.

If the examiner finds that there is no left leg disability, he/she must reconcile the April 2011 private record showing small calcaneal spurs. 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




